DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 24-26 are new.  Claims 21-23 have been cancelled. 
Claims 1-5, 7-9, 11-13, 15-20 and 24-26 are currently pending and have been rejected in this Final Office Action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/09/2022 based on the provisions of 37 CFR 1.97, has been considered by the Examiner.

Priority
The present application is a continuation-in-part (CIP) of several co-pending applications, including application 16/035,380 which claims the benefit of U.S. Provisional 62/531,859, filed on 7/12/2017, co-pending application 16/172691 which claims the benefit of U.S. Provisional 62/577,669 filed on 10/26/2017, co-pending application 15/189691 which claims the benefit of U.S. Provisional 62/183,068 filed on 06/22/2015.
Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. However, Applicant has not properly complied with one or more conditions for receiving the benefit of the  earlier filing dates as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application or provisional application). The disclosure of the invention in the parent/provisional application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
Specifically, in this case, Applicant has not properly complied for receiving the benefit of the disclosure of the prior parent and provisional applications recited above, since these applications fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
Regarding independent claims 1, 9 and 17, there is no adequate support in any of the recited parent and provisional applications for the following claim limitations:
a hyperlink item associated with the service, 
a relevance score of each user account to the requesting account,
ranking each user account according to a geographic distance of a client device of each user account from a location specified by the service location information and a relevance score
selecting based on the ranking the subset of user accounts for inclusion in the group, wherein the selecting comprises excluding at least one user account of the first set of user accounts from inclusion in the group based on the ranking,
transmit a push notification comprising an indication of the social media post for display, and cause at least a subset of the client devices of the one or more user accounts to display a visual alert of the push notification to respective users of the client devices;
receive, from the client device of the servicing user account, activation of the hyperlink associated with the service, wherein activation is a digital confirmation of acceptance or completion of the service; and
receive, from the client device of the servicing user account, a code obtained by a user of the servicing user account at the location specified by the service location information, wherein receipt of the code remotely verifies, without the need for a witness at the location, that the user of the servicing user account was physically present at the location.

The limitations recited above do not have sufficient support for claiming priority since the prior applications fail to disclose how the claimed method and system is actually carried out as, and a result failing to comply with the requirements of 35 U.S.C. 112(a), thus there is no adequate support in the parent and/or provisional applications.  Similarly, there is inadequate support for priority claim benefit for dependent claims 2-5, 7-8, 11-13, 15-16 and 19-20, and 24-26 (QR code, barcode, text message) based on their respective dependencies to independent claims 1, 9 and 17.
For the aforementioned reasons above, as currently claimed, Applicants do not receive the benefit of the earlier filing dates of at least the above-mentioned prior applications for claims 1-5, 7-9, 11-13, 15-20 and 24-26.

Claim Rejections – 35 USC §101
35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 7-9, 11-13, and 15-20, and 24-26 are rejected under 35 U.S.C. §101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea without practical application and significantly more.
The Office’s 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) is currently found in the Ninth Edition, Revision 10.2019 (revised June 2020) of the Manual of Patent Examination Procedure (MPEP), specifically incorporated in MPEP §2106.03 through MPEP §2106.07(c).  
Under the 35 U.S.C. §101 subject matter eligibility two-part analysis, Step 1 addresses whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. See MPEP §2106.03.  If the claim does fall within one of the statutory categories, it must then be determined in Step 2A [prong 1] whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). See MPEP §2106.04.  If the claim is directed toward a judicial exception, it must then be determined in Step 2A [prong 2] whether the judicial exception is integrated into a practical application. See MPEP §2106.04(d).  Finally, if the judicial exception is not integrated into a practical application, it must additionally be determined in Step 2B whether the claim recites "significantly more" than the abstract idea.  See MPEP §2106.05.

Regarding Step 1, 
Claims 1-5, 7-8 & new claim 24 are directed toward an apparatus, i.e., system. Claims 9, 11-13, 15-16 & new claim 25 are directed toward a process, i.e., method for providing service information on a social network. Claims 17-20 & new claim 26 are directed toward a non-transitory computer-readable storage medium. Thus, all of the claims fall within one of the four statutory categories as required by step 1.

Regarding Step 2A [prong 1], 
Claims 1-5, 7-9, 11-13, and 15-20, and 24-26 are directed toward the judicial exception of an abstract idea.  Independent claims 9 and 17 recite essentially the same abstract features as claim 1, thus are abstract for the same reasons as claim 1.  Regarding independent claims 1, 9 and 17, the underlined limitations emphasized below correspond to the abstract ideas of the claimed invention:
A system (claim 1), method (claim 9) and non-transitory computer readable storage medium (claim 17) for providing service information on a social network, comprising: 
a computer processor; and a social mapping module executing on the computer processor and configured to enable the computer processor to: 
receive, from a first client device, a social media post including (i) a request for a service, and (ii) hyperlink associated with the service, wherein the request for the service includes a set of objectives, service location information, and an identification of an account requesting a service on the social network; 
apply, by the computer processor, grouping criteria to a first set of user accounts to generate a group, wherein: the group is a subset of the first set of user accounts, and applying the grouping criteria comprises: 
ranking each user account according to a geographic distance of a client device of the user account from a location specified by the service location information and a relevance score of the each user account to the requesting account;
selecting, based the ranking, the subset of user accounts for inclusion in the group, wherein the selecting comprises excluding at least one user account of the first set of user accounts from inclusion in the group based on the ranking;
transmit a push notification, comprising an indication of the social media post for display by the client devices of the one or more user accounts and
receive, from a client device of a servicing user account in the group, an acceptance of the of the request for service of the social media post; and
receive from the client device of the servicing account, activation of the hyperlink associated with the service, wherein activation of the hyperlink is a digital confirmation of acceptance or completion of the service; and 
receive, from the client device of the servicing user account, a code obtained by a user of the servicing user account at the location specified by the service location information, wherein receipt of the code remotely verifies, without the need for a witness at the location, that the user of the servicing user account was physically present at the location.
As the underlined limitations above demonstrate, independent claims 1, 9 and 17 are directed to the abstract idea of managing user service requests to determine a group of qualified users based on user ranking for accepting or completing service requests.  
The Applicant’s specification emphasizes, “There is a need in the art for devices and systems that allow users to view posts in a digestible manner…The inventions require the technological developments of today’s portable devices and various networks and would have not have been possible even a few years ago.” (Specification; ¶0010).  Consistent with the Specification, the underlined limitations encompass gathering service request information, determining a group of users based on grouping criteria to be ranked and notified for acceptance or completion of the service request, which pertains to certain methods of organizing human activity grouping of abstract ideas because the recited steps above are associated with marketing and/or advertising a service request to a group/subset of users/service providers pertaining to commercial interactions, including advertising, marketing or sales activities or behaviors and business relations. See MPEP §2106.04(a)(2)(II).  Furthermore, the recited steps above are also associated with social activity of exchanging service request information, and following grouping and ranking rules and instructions to select a group/subset of users to provide a service request information, which is associated with managing personal behavior/relationships or interactions between people, including social activities, teaching, and following rules or instructions. See MPEP §2106.04(a)(2)(II).  Thus, the recited limitations above are considered certain methods of organizing human activity because the claimed limitations as recited above pertain to (i) commercial/legal interactions; and/or (ii) managing personal behavior/relationships or interactions between people, which are covered under certain methods of organizing human activity. See MPEP §2106.04(a)(2)(II).
Alternatively, the Examiner asserts that the claimed limitations of grouping a first set of user accounts to generate a group that is a subset of the first set of user accounts, ranking each user account according to a geographic distance from a location specified by the service location information, selecting a subset of user accounts for inclusion, wherein the selecting comprises excluding at least one user account of the first set of user accounts from inclusion in the group based on the ranking can also be considered an abstract set of mental processes because the process of selecting a group or subset of users based on observed proximity or location could be performed by the human mind with the aid of pen and paper, since they relate to gathering information, analyzing the information based on observation and judgement.  For example, the steps could be accomplished either verbally or writing down with the aid of pen & paper user service request information, and analyzed to determine a group/subset of user based on grouping criteria evaluated by forming a judgement or opinion with the aid of pen and paper, thus the abstract limitations cited above are an abstract idea pertaining to, i.e., “an observation, evaluation, judgment, opinion” which could be alternatively performed as a mental process. See MPEP §2106.04(a)(2)(III).
The Courts generally treat collecting information as well as analyzing information by steps people go through in their minds and/or by pen & paper as essentially mental processes within the abstract-idea category. See FairWarning IP, LLC v. Latric Systems, Inc., 839 F.3d 1089, 1093
(Fed. Cir. 2016). The focus of the claims are on “selecting certain information, analyzing it, and
reporting or displaying the results of the analysis. That is all abstract.” (SAP America, Inc. v. Investpic, LLC, 898 F.3d 1161, 1167 (Fed. Cir. 2018)). See also Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350 (Fed. Cir. 2016) where collecting information, analyzing it, and displaying results from certain results of the collection and analysis was held to be an abstract idea.  
The recited steps do not involve any activities that cannot be practically accomplished by the human mind and/or via pen & paper.  Furthermore, “the fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.” See FairWarning, 839 F.3d at 1098. The Courts have established that even if the recitation of generic computer components are present, the claim can still be considered a mental process if it covers performance in the mind using observation, evaluation, and judgment and/or utilizing pen & paper, as is the case here. See CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1371 (Fed. Cir. 2011) (“That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson”).
Dependent claims 2-5, 7-8, 11-13, 15-16, 18-20 and 24-26 further reiterate the same abstract ideas as above, with further embellishments, such as claim 2,  providing acceptance of the servicing user account for approval before the servicing user account may begin performance of the service, claims 3, 11 & 18 including frequently and recently visited locations for the geographic distance of the client device, claims 4, 12 & 19 monitoring the location and associated timestamp of the client device of the servicing user for verification purposes, claims 5, 13 & 20 automatically providing a subsequent request for service upon performance of the service, claims 7 & 15 upon an indication of performance of the service, receiving confirmation of the performance by a third party before disbursing a reward, claims 8 & 16 receiving acceptance of the request for service and allowing performance of the service by each of the one or more servicing user accounts, are nonetheless directed towards fundamentally the same abstract ideas as indicated for independent claims 1, 9 and 17. 

Regarding Step 2A [prong 2], 
Step 2A [prong 2] addresses whether the judicial exception is integrated into a practical application. See MPEP §2106.04(d).  The relevant question under Step 2A [prong 2] is not whether the claimed invention itself is a practical application, instead the question is whether the claimed invention includes additional elements beyond the judicial exception that integrate the judicial exception into a practical application by imposing a meaningful limit on the judicial exception.  In this case, the additional elements do not impose any meaningful limits.
Claims 1-5, 7-9, 11-13, and 15-20, and 24-26 fail to integrate the abstract idea into a practical application.  Independent claims 1, 9 and 17 include the following [bracketed] additional elements which do not amount to a practical application: 
A [system] (claim 1), method (claim 9) and [non-transitory computer readable storage medium comprising a plurality of instructions] (claim 17) for providing service information [on a social network], comprising: 
[a computer processor; and a social mapping module executing on the computer processor and configured to enable the computer processor] to: 
receive, [from a first client device, a social media post] including (i) a request for a service, and (ii) [hyperlink] associated with the service, wherein the request for the service includes a set of objectives, service location information, and an identification of an account requesting a service [on the social network]; 
apply, [by the computer processor], grouping criteria to a first set of user accounts to generate a group, wherein: the group is a subset of the first set of user accounts, and applying the grouping criteria comprises: 
ranking each user account according to a geographic distance [of a client device] of the user account from a location specified by the service location information and a relevance score of the each user account to the requesting account;
selecting, based the ranking, the subset of user accounts for inclusion in the group, wherein the selecting comprises excluding at least one user account of the first set of user accounts from inclusion in the group based on the ranking;
[transmit a push notification, comprising an indication of the social media post for display by the client devices of the one or more user accounts];
receive, [from a client device] of a servicing user account in the group, an acceptance of the of the request for service of [the social media post]; and
[receive from the client device of the servicing account, activation of the hyperlink associated with the service, wherein activation of the hyperlink is a digital confirmation of acceptance or completion of the service], and
[receive, from the client device of the servicing user account, a code obtained by a user of the servicing user account at the location specified by the service location information, wherein receipt of the code remotely verifies, without the need for a witness at the location, that the user of the servicing user account was physically present at the location].

The [bracketed] limitations recited above in independent claims 1, 9 & 17 pertain to the additional elements which provide an abstract-idea-based-solution merely implemented with computer hardware and/or software components recited at a high-level of generality which fail to integrate the abstract idea into a practical application because there are (1) no actual improvements to the functioning of a computer, (2) nor to any other technology or technical field, (3) nor do the claims apply the judicial exception with, or by use of, a particular machine, (4) nor do the claims provide a transformation or reduction of a particular article to a different state or thing, (5) nor provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, in view of MPEP §2106.05 (a-c & e), (6) nor do the claims apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, in view of MPEP §2106.04(d)(2).
In light of the Specification, there is no indication that the claimed steps performed by the computer devices require any specialized computer hardware or particular machine, or invoke any inventive programming.  Nowhere in the Specification does the Applicant emphasize additional hardware and/or software elements which provide an actual improvement in computer functionality.   The claimed additional elements merely apply the computer as a tool and/or provide computational instructions to implement the abstract idea, which is insufficient to provide a practical application since the additional elements do no more than generally link the use of the abstract idea to a particular technological environment. See MPEP §2106.05(f-h).  Nowhere in the Specification does the Applicant emphasize additional hardware and/or software elements which provide an actual improvement in computer functionality, or to a technology or technical field, other than using these elements as a computational tool to automate and perform the abstract idea.  See MPEP §2106.05(a & e). In this case, the claims merely involve automated steps executed by a computer processing device at a high-level of generality with no technical improvement to the functioning of the computer elements or processor itself.  See also Credit Acceptance Corp. v. Westlake Servs., 859 F.3d 1044, 1055 (Fed. Cir. 2017) (holding that “mere automation of manual processes using generic computers does not constitute a patentable improvement”).
Furthermore, “the fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.” See FairWarning, 839 F.3d at 1098.   The Supreme Court made clear in Alice that the mere recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible. See Alice, 573 U.S. at 223. See Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1366 (Fed. Cir. 2015) (“An abstract idea does not become non-abstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer”). Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea does not integrate a judicial exception into a practical application (Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016)). 
At best, the additional elements recited above executing the steps merely being used as a tool to perform the recited abstract idea.  Automating the recited claimed features using a computer does not qualify an otherwise unpatentable abstract idea as patent eligible since the computer is merely performing generic computer processing functions (i.e., receiving and sending information) such that it amounts to no more than mere instructions to implement the abstract idea recited above by adding the words “apply it” (or an equivalent) with the judicial exception, or providing nothing more than generally linking the use of the abstract to a particular technological environment or field of use.  See MPEP 2106.05(f & h). 
Alternatively, the Office has long considered data gathering and data processing as well as data output to be insignificant extra-solution activity, and the following steps to receive from a first client device, a social media post, receive from a client device an acceptance of the of the request for service, and receive from the client device a code obtained by a user of the servicing user account, as merely considered receiving service request data and information and to transmit a notification…for display by the client devices of the one or more user accounts is merely considered transmittal and output/display  of notification information, and these steps are used to merely gather and output/display service request information data for users on a social network which are additionally considered insignificant extra-solution limitations that do not impose any meaningful limits on practicing the abstract idea. See MPEP §2106.05(g).  Receiving and transmitting/outputting data by the computer within a computer network is considered one of the most basic functions of a computer. The recited additional elements do not impose any meaningful limits on practicing the abstract idea since they amount to no more than mere instructions at a high-level of generality to apply the judicial exception using a generic computer. 
 Examples where the Courts have found selecting a particular data source or type of data to be manipulated to be insignificant extra solution activity include selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016); similarly the current invention uses service request  information and location information of each user for collection, analysis and display on a computer or client device.  When considered in combination or individually, the claims do not amount to improvements of the functioning of a computer, or to any technology or technical field.  Applicant’s limitations as recited above do nothing more than supplement the abstract idea using additional hardware/software computer components as a tool to perform the abstract idea and/or generally link the use of the abstract idea to a social network computer environment, which is not sufficient to integrate the judicial exception into a practical application since they do not impose any meaningful limits. 
Dependent claims 2-5, 7-8, 11-13, 15-16, 18-20 and 24-26 further reiterate the same abstract ideas using the same additional elements as recited above for gathering and transmitting data, with mere further abstract embellishments such as claim 2 providing acceptance of the servicing user account for approval before the servicing user account may begin performance of the service, claims 3, 11 & 18 including frequently and recently visited locations for the geographic distance of the client device, claims 4, 12 & 19 monitoring the location and associated timestamp of the client device of the servicing user for verification purposes, claims 5, 13 & 20 automatically providing a subsequent request for service upon performance of the service, claims 7 & 15 upon an indication of performance of the service, receiving confirmation of the performance by a third party before disbursing a reward, claims 8 & 16 receiving acceptance of the request for service and allowing performance of the service by each of the one or more servicing user accounts, which do not add any additional elements except for reiterating the same abstract idea using the same additional elements from their respective independent 
Claims 24-26 recited additional elements comprising a QR code, barcode or text message characterized as the received code obtained by the user of the servicing user account at the location, however these additional elements fail to provide a specific improvement to any technological problem in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Therefore, the additional elements recited in the claimed invention individually, and even in combination, fail to integrate the recited judicial exception into any practical application since they do not impose any meaningful limits on practicing the abstract idea, and fail to integrate the judicial exception into any practical application.

Regarding Step 2B, 
Step 2B addresses whether the claims recite "significantly more" than the abstract idea. See MPEP §2106.05.  Claims 1-5, 7-9, 11-13, and 15-20, and 24-26 fail to amount to significantly more than the abstract idea.  Independent claims 1, 9 & 17 include the following limitations that are not sufficient to amount to significantly more than the abstract idea:
A [system] (claim 1), method (claim 9) and [non-transitory computer readable storage medium comprising a plurality of instructions] (claim 17) for providing service information [on a social network], comprising: 
[a computer processor; and a social mapping module executing on the computer processor and configured to enable the computer processor] to: 
receive, [from a first client device, a social media post] including (i) a request for a service, and (ii) [hyperlink] associated with the service, wherein the request for the service includes a set of objectives, service location information, and an identification of an account requesting a service [on the social network]; 
apply, [by the computer processor], grouping criteria to a first set of user accounts to generate a group, wherein: the group is a subset of the first set of user accounts, and applying the grouping criteria comprises: 
ranking each user account according to a geographic distance [of a client device] of the user account from a location specified by the service location information and a relevance score of the each user account to the requesting account;
selecting, based the ranking, the subset of user accounts for inclusion in the group, wherein the selecting comprises excluding at least one user account of the first set of user accounts from inclusion in the group based on the ranking;
[transmit a push notification, comprising an indication of the social media post for display by the client devices of the one or more user accounts];
receive, [from a client device] of a servicing user account in the group, an acceptance of the of the request for service of [the social media post]; and
[receive from the client device of the servicing account, activation of the hyperlink associated with the service, wherein activation of the hyperlink is a digital confirmation of acceptance or completion of the service]; and 
[receive, from the client device of the servicing user account, a code obtained by a user of the servicing user account at the location specified by the service location information, wherein receipt of the code remotely verifies, without the need for a witness at the location, that the user of the servicing user account was physically present at the location].

The [bracketed] limitations recited above in independent claims 1, 9 & 17 do not include any additional elements that are sufficient to amount to “significantly more” than the judicial exception because the additional elements refer to computer hardware and software elements as claimed, used for an abstract-idea-based-solution for gathering, analyzing and outputting service information to users of a social network.  These additional elements do not amount to “significantly more” than the abstract idea because they fail to (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the field; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, in view of the MPEP §2106.05(a-h).
Instead, the additional elements as recited above, amount to no more than merely adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement the abstract idea on a computer, or using a computer as a tool to perform the abstract idea, yet fail to impose any meaningful limits on practicing the abstract idea since the additional elements generally link the use of the judicial exception to a particular technological environment or field of use. See MPEP §2106.05(f-h).  For the same reasons that the claimed invention has no practical application, the recited elements are insufficient to provide significantly more than the abstract idea since they fail to impose any meaningful limits on practicing the abstract idea. See buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014) (“That a computer receives and sends the information over a network—with no further specification—is not even arguably inventive”).  
Alternatively, re-evaluating the  above-recited insignificant extra-solution steps of receive from a first client device, a social media post, and  to receive from a client device an acceptance of the of the request for service, receive from the client device a code obtained by a user of the servicing user account, merely considered receiving service request data and information, and to transmit a notification…for display by the client devices of the one or more user accounts as considered transmittal and output/display of notification information, used to merely gather and output/display service request information data for users on a social network, Examiner asserts that these elements are additionally determined to be well-understood, routine, and conventional. See MPEP 2106.05(d).  There is nothing in the Specification to indicate that the operations recited require any specialized hardware or inventive computer components or that the claimed invention is implemented using any special component other than generic computer components to perform generic computer functions, e.g., receiving, processing and sending information.  The legal precedent in Symantec, TLI and OIP Techs. court decisions cited in MPEP §2106.05(d)(II) indicated that receipt and output/transmission of information over a computer network are a well-understood, routine, and conventional functions when claimed in a generic manner, as is the case here.  See also Trading Techs. Int’l, Inc. v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019) (data gathering and displaying are well-understood, routine, and conventional activities).  Similarly, the current invention pertains to storing and obtaining service request and user information for data gathering and transmitting/outputting, which fail to provide “significantly more.”   
Additionally, the Specification describes the additional elements in general terms, without describing the particulars.  The claimed generic additional elements individually operate in their ordinary capacities expected of typical computer functions of receiving data, determining data, transmitting data and generating data.  Indeed, the Federal Circuit, in accordance with Alice, has “repeatedly recognized the absence of a genuine dispute as to eligibility” where claims have been defended as involving an inventive concept based “merely on the idea of using existing computers or the Internet to carry out conventional processes, with no alteration of computer functionality.” Berkheimer, 890 F.3d at 1373.  See also Elec. Power Grp., 830 F.3d at 1355 (gathering, sending, monitoring, analyzing, selecting, and presenting information does not transform the abstract process into a patent eligible invention); Alice, 573 U.S. at 226 (“Nearly every computer will include a ‘communications controller’ and ‘data storage unit’ capable of performing the basic calculation, storage, and transmission functions required by the method claims.”).  
When considered individually and in combination, the claims as a whole do not amount to improvements of the functioning of a computer, or to any technology or technical field.  See Bozeman, 955 F.3d at 980–91 (holding that sequence of receiving, storing, receiving, and determining data and sending data based on the results of the determining did not transform the abstract idea into a patent-eligible invention). Applicant’s limitations as recited above do nothing more than supplement the abstract idea using additional hardware/software computer components as a tool to perform the abstract idea and generally link the use of the abstract idea to a technological environment, which is not sufficient to provide “significantly more” than the abstract idea.  
Dependent claims 2-5, 7-8, 11-13, 15-16, 18-20 and 24-26, merely reiterate the same abstract ideas using the same additional elements as recited above for gathering and transmitting data, without imposing any meaningful limits or any further practical application. None of the dependent claims recite any improvement to a technology or technical field.  Claims 24-26 recite additional elements comprising a QR code, barcode or text message characterized as the received code obtained by the user of the servicing user account at the location, however these additional elements also fail to provide any specific improvement to any technological field in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  Thus, the additional elements in the dependent claims fail to amount to “significantly more” than an abstract idea since they do not impose any meaningful limits on practicing the abstract idea.  
Thus, after considering all claim elements, both individually, in combination and in ordered combination, it has been demonstrated that claims 1-5, 7-9, 11-13, and 15-20, and 24-26 as a whole, are not sufficient to transform the abstract idea into a patent-eligible invention since the claim limitations fail to integrate the judicial exception into a practical application nor amount to significantly more than an abstract idea. Accordingly, claims 1-5, 7-9, 11-13, and 15-20, and 24-26 are directed to non-statutory and ineligible subject matter under 35 U.S.C. §101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Note: In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1-2, 8-9, 16-17, and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over SHIN (U.S. 2011/0238763) in view of LINDEN (US 2016/0171582) and BATCHELOR (US 2017/0169168).
Regarding Claims 1, 9 & 17, 
Shin discloses:
A system [claim 1], method [claim 9] and non-transitory computer readable storage medium [claim 17] for providing service information on a social network (Abstract, Figs. 1-2 & [0024] “A system 100 includes one or more servers 102 that can include a social help network module 104”, [0132] “user systems 106A-106B, depicted in FIG. 1…each of the steps of flowchart 200 depicted in FIG. 2, can each be implemented using one or more computers 900”,  [0012] “method for operating a social help network”,  [0137] “a computer readable storage medium 918” and Abstract “A help item is received from a first user by using a social help network.  The help item indicates a help service to be performed for the first user by a second user of the social help network, [0007] “The help item may be a service”) comprising: 
a plurality of instructions configured to execute on at least one computer processor ([0132] “each of the steps of flowchart 200 depicted in FIG. 2, can each be implemented using one or more computers 900”, [0131] “social help network module 104/302 may be implemented as computer program code configured to be executed in one or more processors”, wherein plurality of instructions is considered as “computer program code”), and a social mapping module (Figs. 1, 3A & 3B; “social help network module 104/302”, [0042] “social help network module 104 can display a map”) executing on the computer processor configured to enable the computer processor to ([0131] “social help network module 104/302…to be executed in one or more processors”, [0030] “social help network module 104 may include software/firmware that executes in one or more processors of one or more computer systems”, [0052] “social help network module 302 may include various support modules such as…a mapping service module 326”, wherein social mapping module is considered as “social help network module”): 
receive, from a first client device (Fig. 1; user devices 106A and 106B, [0028], [0066], [0094]), a social media post ([0032] Social help network module 104 can receive the help item such as by the first user posting the help item on the social help network, see also [0033-0034], [0051], [0057], [0066]) including 
(i) a request for a service ([0114] “a help item, such as a help request, may be posted by a user using a mobile device via a mobile application.  This request may then be sent to the central server(s) for the social help network”, [0032] “Social help network module 104 can receive the help item such as by the first user posting the help item on the social help network”, [0033] “the help item indicates a help service that is to be performed for the first user by a second user, such as a request for help”, wherein request for a service is considered as a “help item” including “a help service”) and 
(ii) a […]link associated with the service ([0051] user can also respond to a help item that is posted by a first user, such as by first logging in to the Social help network and then indicating participation in a posting for that help item (such as by clicking on a participate button in an application on that user's system, [0115] As shown in Fig. 7D, a GUI 700D of the mobile app can display a main area 706, and action links 708. Top bar area 702 may be used (e.g., by a user of the mobile device that displays the GUI) to search for any help item, such as a request/offer.  Main area 706 can display posts of help items or maps of potential helpers/providers etc. Action link area 708 may be used to display various actions, such as select participants, finalize participants, associated with the help items, close a current help item/window/area, cancel the help item, or alternatively [0120] user post for a help item can contain links to a virtual currency, virtual gifts, electronic gift cards, etc., see also [0014-0017])
wherein the request for the service includes a set of objectives ([0033] “the help item…can have various attributes that may characterize the when, where, who, how, why, for whom, price (bid) information about the help item (e.g., a help service)”, [0037] disclosing the help item request includes a “title…description of the help service…one or more requirements of the help service to be performed.  The requirements may specify various parameters, such as desired time/date when the help service should be performed”, wherein Examiner considers a set of objectives for the request as “attributes” and/or “one or more requirements of the help service to be performed”), service location information ([0036] “the factors of the help item may include the geographical location of the help service to be performed”) and an identification of an account requesting a service on the social network ([0026] “social help network provides a representation of each user (e.g., via a profile page)”, Abstract “a help item is received from a first user by using the social network”, [0035] “the factor(s) of the first user may include profile information”, [0055] “The user request…may be interfaced with the user profile (e.g., on the social help network)”, wherein Examiner considers an identification of an account requesting a service as “profile information” and/or “user profile” of the “first user” posting the help item, see also [0032-0035], [0008],  [0069]);
apply, by the computer processor ([0131] “social help network module 104/302… executed in one or more processors”), grouping criteria to a first set of user accounts to generate a group ([0070] “Groups 514 may be used to create communities of helpers for each user…for example, an expert group may be created for each type of a help item, such as a Java programming group, or a plumbing service group, etc.”, [0095] “search engine 404 would search for users/businesses that are located close by to the requester (or the destination of the request), [0040] “social help network module 104 may rank at least a subset of the users based on relations between factors  of the first user, the help item request, and factors of the subset of users” wherein apply grouping criteria is considered as “rank at least a subset of the users based on relations between factors”, see also [0039-0040]), wherein: 
the group is a subset of the first set of user accounts and applying the grouping criteria ([0038] “social help network module 104 determines one or more factors of at least a subset of the plurality of users”) comprises: 
ranking each user account according to (i) a geographic distance of  a client device (Fig. 1; user devices 106A and 106B, [0028], [0066], [0094]) of each of the user account from a location specified by the service location information ([0040] “social help network module 104 may rank at least a subset of the users based on relations between factors of the first user, the help item request, and factors of the subset of users...In one embodiment ranking can account for proximity of respective geographical location of the first user or proximity of where the help service is to be performed, and each user”, [0070] social help network has geo-location intelligence, and [0053] geo-localization for determining a geographic distance, [0097] ranking module 310 may rank users of the social help network, user rating is one of the factors that may be used by ranking module 310 to rank best matching helpers…other factors include location and social ties of the users in relation to the contents of the help item, [0035] determining geographical location of the first user, e.g. where the first user is located, [0046] determining a geographical location of each of the subset of users,  see Fig. 1; user devices 106A and 106B, and see also [0048-0049], [0094-0095]) and (ii) a relevance score of the each user account to the requesting account ([0040] “ranking can account for proximity of respective geographical location of the first user, where the help service is to be performed, and each user.  The highest ranked user(s) (i.e., that have a higher ranking relative to other users) may be presented to the first user” wherein ranking value is considered a relevance score, or [0035] The factor(s) of the first user may include a trust worthiness score indicative of at least how active the first user is in the social help network, [0038] social help network module 104 determines one or more factors of at least a subset of the plurality of users. Similarly to the factors of the first user, the factors of the users may include profile information and geographical location of each user. The factors of the users may include a trust worthiness score, [0043] social help network module 104 can filter out a subset of users from the plurality of users. Each user in this subset of users may have a social relationship score that is below a social threshold. The social relationship score for each user may be indicative of a strength of a social tie in one or more of the social help network or other social networks between that user and the first user, [0071] For each person in the social help network, a score may be calculated that is based on the feedback other social help network users gave, as well as the user's own engagement level (as described in the social help network score section, [0099] This score may correspond to a weight given to that user. Thus, if a search turns out two help candidates with the same locality and other features, but one has a rating of novice whereas the other one has a rating of a pro, the user with the pro rating will be given a higher visibility. Ranking module 310 operates to find the best qualified help providers for each question/help request, and the user rating helps in that aspect, see also [0048-0049], [0094-0095], [0100-0101]); and 
selecting, based on the ranking, the subset of user accounts for inclusion in the group ([0093] “Aggregator 414 may aggregate all of the results from search engine 404 and generate search results 416 (e.g., a list of potential help providers)”, [0040] “ranking can account for proximity of respective geographical location of the first user, where the help service is to be performed, and each user.  The highest ranked user(s) (i.e., that have a higher ranking relative to other users) may be presented to the first user”, [0042] “social help network module 104 can display a map showing geographical locations of at least a subset of the plurality of users to the first user. Social help network module 104 can then receive a selection from the first user indicating the second user from the displayed map of the closest users”, see also [0039] and [0045]), wherein the selecting comprises excluding at least one user account of the first set of user accounts from inclusion in the group based on the ranking ([0042-0043] “social help network module 104 can display a map showing at least a subset of the plurality of the closest users to the first user”, [0040] “social help network module 104 may rank at least a subset of the users based on relations between factor(s) of the first user, of the help item, and of the users… ranking can account for proximity of respective geographical location of the first user, where the help service is to be performed, and each user. The highest ranked user(s) (i.e., that have a higher ranking relative to other users) may be presented to the first user”, wherein Examiner considers selecting comprises excluding at least one user account as “the highest ranked user(s) (i.e., that have a higher ranking relative to other users)” since at least one user will be excluded from the highest ranked users,  also [0043] “Social help network module 104 can also filter out a subset of users from the plurality of users”, see also [0045] & [0125]);
transmit a […] notification comprising an indication of the social media post for display by the client devices (Fig. 1; user devices 106A and 106B, [0028], [0066], [0094]) of one or more user accounts in the group ([0041] social help network module 104 can inform the potential second user(s) of the first user and of the help service to be performed., [0114] “Once the social help network determines potential help providers, the one or more help providers may be informed (e.g., via user module 304) of the question/help request”, [0113] “As described, users can post and receive items…using the iPhone application, which may interface with the user module 304…the mobile application may be used by both the help requesters and the help providers”,  [0051] “a user can also respond to a help item that is posted by a first user, such as by first logging in to the social help network”, [0042] In one embodiment, social help network module 104 can display a map showing geographical locations of at least a subset of the plurality of users to the first user, [0115] “For example, as shown in Fig. 7D, a graphical user interface (GUI) 700D of an exemplary mobile application… used (e.g., by a user of the mobile device that displays the GUI) to search for any help item, such as a request/offer…Main area 706 may be used to display posts”, [0094] each user uses the social help network through a user device, see Fig. 1; user devices 106A and 106B,  [0025] “One or more user systems, such as a user system 106A and a user system 106B, are connected to…one or more Social networks 112”, [0034] the first user can receive communication from another user via the social help network regarding the help item. This communication may be an instant message (IM), a post using the social help network and/or other social networks, email, etc. [0108] help notification settings (who can see help requests/questions) such that the user can be connected via an instant messenger (IM), [0078] Users could get real-time suggestions, recommendations and/or references when they post the help items. Q&A engine 518 may use a chatterbot element, which is an intelligent dialogue system that can interact with users and provide real-time suggestions and notifications to the user, [0023] broadcast and deliver help requests from users, thus connecting people that request help with people who can provide the requested help. The social help network can also facilitate messaging between its users in real time, notification transmitted or displayed directly to the user, [0008] One or more factors of a subset of the users are determined. Based on the factor(s) of each of the first user, the help item, and users in the subset, a search for potential second users is performed. Each potential second user can perform the help service indicated by the help item for the first user, see also [0027-0028]),
receive, from a client device (Fig. 1; user devices 106A and 106B, [0028], [0066], [0094]) of a servicing user account in the group, an acceptance of the request for service of the social media post ([0050] “Connection module 312 is operable to connect the first user with the potential second users based on results of the search… such as by informing the first user of the second users that can each perform the help service... The user informed of the search results may then indicate participation, such as by starting a negotiation process for performing a respective help service”, [0094] each user uses the social help network through a user device, see Fig. 1; user devices 106A and 106B, [0051] “user can also respond to a help item that is posted by a first user, such as by first logging in to the Social help network and then indicating participation in a posting for that help item (such as by clicking on a participate button in an application on that user's system”, wherein Examiner considers acceptance of the request for the service as “indicate participation” and/or “clicking on a participate button”, [0064] “Social help network module 302 can then receive a selection from the first user indicating the second user from the displayed map of the closest users” and  claim 10 reciting “receiving a selection from the first user indicating the second user out of the potential second users, see also [0114-0015]);
receive, from the client device of the servicing user account (Fig. 1; user devices 106A and 106B, [0028], [0066], [0094]), activation of the […] link associated with the service, wherein activation of the […] link is digital confirmation of acceptance or completion of the service ([0064] Mapping service module 326 can facilitate display of a map showing geographical locations of at least a subset of the plurality of users to the first user. Social help network module 302 can then receive a selection from the first user indicating the second user from the displayed map of the closest users, [0115] Action link area 708 may be used to display various actions such as select participants, finalize participants, close a current help item/window/area, cancel, [0064] Mapping service module 326 can facilitate display of a map showing geographical locations of at least a subset of the plurality of users to the first user. Social help network module 302 can then receive a selection from the first user indicating the second user from the displayed map of the closest users, [0051] user logging in to the social network and activating  accepting/clicking on participate button based on visibility to others based on privacy settings, wherein clicking on the participate button is considered digital confirmation of  acceptance of the service, or alternatively [0065] Privacy module 328 may facilitate privacy setting for social help network module 302, until both parties agree only approximate location is provided for the service/help item, and  displaying a precise location and/or name, after the parties agree and accept, see also Fig. 8B and [0108] privacy settings, open and closed conversations, and see also [0116] & [0120]).

Although Shin discloses all of the recited limitations above, including the social help post includes a link associated with the service, under a strictly conservative interpretation, Shin does not explicitly specify a [hyperlink] associated with the service.  Furthermore, although Shin discloses transmitting a notification comprising an indication of the social media post for display by the client devices of one or more user accounts in the group, Shin does not explicitly specify the type of notification being displayed as a [push] notification type and cause at least a subset of the one or more user accounts to display a visual alert of the [push] notification to respective users.
Nonetheless, in the same field of endeavor, Linden discloses:
a social media post including a hyperlink associated with the service (Fig. 2A; URL 212, [0133] a user may utilize the mobile device 200 to write a social networking post 208, the post 208 may include an inquiry.  As shown in FIG. 2A, user may ask co-users in the post 208, “What kind of smartphone does everyone like?” In addition, the user may mention a particular product (e.g., a particular smartphone) in the post 208.  Additionally, the user can include additional information or content (e.g., images) in the post 208, and for example, the user can include a URL 212 for a web page associated with the post 208, [0078] user 106a may select to include in the product information request… one or more product images and/or provide a hyperlink to a product web page for inclusion in the product information request, see also [0094), and
transmit a push notification for display by the one or more user accounts in the group, and cause at least a subset of the client devices of the one or more user accounts to display a visual alert of the push notification to respective users of the client devices ([0080] provide a notification, e.g., a push notification, a pop-up notification, an audible alert, a visual alert, etc. to each member of group 130 to notify the members of the product information request.  The group 130 can interact with the notification (e.g., click on or tap the notification) to access the product information request, see also [0081]).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the social media post and transmitting step in Shin to further incorporate in the social media post a hyperlink and incorporate transmitting push notification features as taught by Linden, because the claimed invention is merely a simple arrangement of old elements, with each performing the same function it had been known to perform, yielding no more than one would expect from such arrangement. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by adding the well-known features of including a hyperlink, and  transmitting a push notification by displaying a visual alert push notification).  See also MPEP 2143(I)(A).  Furthermore, one of ordinary skill in the art would have been motivated to incorporate the features taught by Linden in order to further optimize the request process to “to notify the members of the product information request” (Linden; [0080]) and further “assist the user in initiating, creating, configuring, and sending the product information request,” (Linden; [0135]).
	Although Shin discloses having geo-location intelligence for users of the social help network, including determining the geographical location of each user (Abstract), and location of suggested help/servicing providers [0119], and even the actual physical location of the servicing users  ([0095]), the newly amended feature of receiving a code at the location for verifying the user was physically present at the location is not explicitly specified in terms of verifying the location that the user is physically present at using a code at the location obtained by the user.  
	Nonetheless, Batchelor, in the same field of endeavor to determine user device locations, specifically discloses:
	receive, from the client device, a code obtained by a user at the location, wherein the receipt of the code remotely verifies, without the need for a witness at the location , that the user was physically present at the location ([0007] The method can  include generating a single-use QR code based on the authenticator, and displaying the single-use QR code using the client computing device. The single-use QR code can be read using the mobile security token, [0022] A mobile security token 150 has the ability to operate when the patient 108 is physically present at the client healthcare facility.  The mobile security token 150 may be used to the authenticate the patient, in conjunction with a second “factor” authentication, such as a passcode.  Further, the patient's physical presence is verified by a one-time code that verifies that the patient is present at the physical location of a client healthcare entity, [0037] The patient 108 physically appears at the client healthcare facility, uses their patient computing device to read a one-time machine-readable verification code, and transmit the read data back to the cloud-based application server 102. This step would confirm that the patient is physically present client healthcare facility at the time of the one-time verification code being sent, [0039] The one-time verification code can be a machine-readable code having encoded data that can be read by a machine. In some examples, the machine-readable code is a visible barcode. In certain embodiments, the machine-readable code is a two-dimensional barcode, such as a QR code, [0040] the method 300 comprises the step 320 of using the patient computing device to read or respond to the one-time verification code sent to the client computing device 104. This may involve, in an example illustrated in FIG. 1, pointing a patient computing device 106, such as a smartphone toward the client computing device 104 (or a patient 108-facing display or POS device 146). Referring again to FIG. 3, an app in communication with the mobile security token 150 can communicate with the camera of the patient's smartphone, and scan the machine-readable code (e.g., QR) displayed on the client computing device 104 (patient 108-facing display or POS device 146). The read QR code can be sent to the cloud-based application interface at step 322. The location/device/terminal ID of the client healthcare facility and the time and date of visit can be encoded into the machine-readable code, such that the cloud-based application server confirms that the patient is physically at the client healthcare facility at the same location as the client computing device and/or terminal and/or kiosk to which the machine-readable code was sent, see also claim 22).
	Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Shin in view of Linden, and further incorporate receiving a code, such as a QR code obtained by the user at the location for verifying that the user was physically present at the location, as taught by Batchelor.  One of ordinary skill in the art would have been motivated to incorporate the features taught by Batchelor in order to “confirm that the patient is physically present client at the healthcare facility at the time of the one-time verification code being sent. Further, this step would confirm that the patient is sending confirmation that the one-time verification code is read from the same patient computing device that is linked to their mobile security token” (Batchelor; [0037]) and “Thus, the one-time verification code generated by the cloud-based application server 102 is dynamic that changes for each authentication request at a healthcare facility based on the computer terminal or kiosk at which the patient appears” (Batchelor; [0039]).

Regarding Claim 2,
Modified Shin discloses the system of claim 1, as recited above.  Shin further discloses wherein the computer processor is further enabled to: 
provide, to the requesting account, the acceptance of the servicing user account for approval before the servicing user account may begin performance of the service ([0050] “informing the first user of the potential second users that can each perform the help service or by informing the potential second user(s) of the first user and of the help service to be performed. The user informed of the search results may then indicate participation, such as by starting a negotiation process for performing a respective help service”, wherein indicating participation before the first user selects the desired second user is considered as occurring before the performance may begin, [0051] “user can also respond to a help item that is posted by a first user, such as by first logging in to the Social help network and then indicating participation in a posting for that help item (such as by clicking on a participate button in an application on that user's system”, [0071] user profile module may provide “profiles of users both requesting help, receiving help, or posting an offer to help”, [0115] “a graphical user interface (GUI) 700D… may be used (e.g., by a user of the mobile device that displays the GUI)to… display various actions such as select participants, finalize participants”, wherein Examiner considers for approval intended use that has trivial patentable weight since it does not implicitly or explicitly alter the providing acceptance step, and there is no required approving step within the claim scope, nonetheless, for approval is disclosed as the first user selecting the second user in [0064] “Social help network module 302 can then receive a selection from the first user indicating the second user from the displayed map of the closest users” and  claim 10 reciting “receiving a selection from the first user indicating the second user out of the potential second users”).

Regarding Claims 8 & 16,
Modified Shin discloses the system of claim 1 and method of claim 9, as recited above.   Shin further discloses wherein the computer processor is further enabled to:
receive, from one or more servicing user accounts in the group in addition to the servicing user account, acceptances of the request for service of the social media post ([0050] “Connection module 312 is operable to connect the first user with the potential second users based on results of the search… such as by informing the first user of the second users that can each perform the help service... The user informed of the search results may then indicate participation, such as by starting a negotiation process for performing a respective help service”,  [0051] “user can also respond to a help item that is posted by a first user, such as by first logging in to the Social help network and then indicating participation in a posting for that help item (such as by clicking on a participate button in an application on that user's system”); and allow performance of the service by each of the one or more servicing user accounts ([0040] “The first user may then select a second user out of the highest ranked users, e.g., to perform the help service”).

Regarding Claims 24-26,
Modified Shin discloses the system of claim 1, method of claim 9, and non-transitory computer-readable storage medium of claim 17, however, Batchelor further discloses:
wherein the code is at least one selected from a group consisting of a bar code, a quick response (QR) code, and a text message code (([0007] The method can  include generating a single-use QR code based on the authenticator, and displaying the single-use QR code using the client computing device. The single-use QR code can be read using the mobile security token, [0022] A mobile security token 150 has the ability to operate when the patient 108 is physically present at the client healthcare facility, [0039] The one-time verification code can be a machine-readable code having encoded data that can be read by a machine. In some examples, the machine-readable code is a visible barcode. In certain embodiments, the machine-readable code is a two-dimensional barcode, such as a QR code).
	Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to further incorporate the type of code as a QR code or barcode, as taught by Batchelor.  One of ordinary skill in the art would have been motivated to incorporate the QR code and barcode features taught by Batchelor since “[0039] The one-time QR code may incorporate code data that includes a location ID and a time stamp…each time the patient is to be validated” (Batchelor; [0039]) for the benefit “to confirm that the patient is physically present client at the healthcare facility at the time of the one-time verification code being sent” (Batchelor; [0037]).

Claims 4, 5, 7, 12, 13, 15 & 19 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over SHIN (U.S. 2011/0238763) in view of Linden (US 2016/0171582) and BATCHELOR (US 2017/0169168) in further view of WANG (U.S. 2017/0220966).
Regarding Claims 4, 12 & 19, 
Modified Shin discloses the system of claim 1, method of claim 9, and non-transitory computer-readable storage medium of claim 17 as recited above.
Shin further discloses wherein the computer processor is further enabled to: 
monitor the location of the servicing user account to verify performance of the service ([0097] “ranking module 310 may rank users of the social help network…User rating is one of the factors that may be used by ranking module 310 to rank best matching helpers…other factors include location and social ties of the users in relation to the contents of the help item, [0042-0043] display a map showing at least a subset of the plurality of the closest users to the first user, [0040] ranking can account for proximity of respective geographical location of the first user or proximity of where the help service is to be performed, and each user, thus monitor location of the servicing user “to verify performance” is considered as monitoring the location or proximity to identify or verify for performance or verify the service can be performed (not required to actually ‘complete’ the performance) by the closest users based on the monitored location or proximity).
Although Modified Shin discloses monitor the location of the servicing user account to verify performance based on proximity as recited above, under a strictly conservative interpretation, it may not expressly specify a timestamp along with the location being monitored to verify performance of the service.
Nonetheless, Wang, in the same field of endeavor, further teaches monitoring the location and associated timestamp of the service provider to verify performance of the service.  
Wang specifically discloses:
monitor the location, and associated timestamp, of the client device of the servicing user account to verify performance of the service ([0275] “a customer interface component would implement the service provider tracking function, which may be used to see real-time updates about the service provider's location, and, if applicable, the real-time location of a delivery”, [0300-0301] Fig. 3D and “the system identifies the requested pickup location and the actual pickup location…The system then identifies the requested drop off location and the actual drop off location…The system then identities the drop off time including the month, day, and year, followed by the hour and minute of the day, for example, Jul.  20, 2016 at 08:01 am…The system then identifies the service request status, which, in the first example, is "Completed." At the final step, the system assigns a timestamp corresponding to the date and time when the record was created, for example, Jul.  20, 2016 at 07:22 am”, see also Fig. 3D).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Shin’s location monitoring process, to further incorporate monitoring the location and timestamp to verify performance of the service, as taught by Wang.  One of ordinary skill in the art would have been motivated to include monitoring the location and timestamp to verify performance of the service, as taught by Wang, in order to “provide a way to track who was involved in the transaction or when and where it occurred” (Wang; [0078]).

Regarding Claims 5, 13 & 20,
Modified Shin discloses the system of claim 1, method of claim 9, and non-transitory computer-readable storage medium of claim 17 as recited above.  However, modified Shin combination does not explicitly specify making a subsequent or second request upon performance or completion of the service.
Nonetheless, Wang, further discloses wherein the computer processor is further enable to: 
upon performance of the service by the servicing user account, automatically provide a subsequent request for service to the servicing user account (Claim 39 “prevents a transportation requester from making a second request for transportation service until … the first request is completed” and [0100] “As soon as a service provider completes the accepted service request, the service provider may receive a notification about new available service requests”).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Shin combination, to further incorporate a second request for service upon performance or completion of the first service request, as taught by Wang.  One of ordinary skill in the art would have been motivated to automate subsequent requests after the completion of the initial service, as taught by Wang, in order to “provide an on-demand service method and system whereby a service provider and a customer are appropriately matched based on a matrix of known customer's preferences and known service provider's limitations” (Wang; [0012]).

Regarding Claims 7 & 15,
Modified Shin discloses the system of claim 1 and method of claim 9.  Shin further discloses wherein the computer processor is further enabled to:
upon an indication of performance of the service by the servicing user account, receive confirmation of the performance […] before disbursing a reward ([0100] “if a help request (i.e., help item) is well responded to or executed, the user may be awarded 4 out of 5 Kudos”). 
Although Shin discloses receiving confirmation of the performance before disbursing a reward, Shin does not explicitly disclose receiving confirmation of the performance [by a third party].
Nonetheless, Wang, in the same field of endeavor, expressly teaches using third party software to verify the actual drop-off location and confirmation of the performance by a third party ([0300] “customer's requested and actual pickup and drop off locations could be identified with the assistance of different means including but not limited to interactions with third party software, such as through ... Google.RTM.  Maps, Foursquare.RTM”).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Shin’s confirmation of performance before disbursing a reward, to further incorporate, confirmation by a third party, as taught by Wang.  One of ordinary skill in the art would have been motivated to provide third party confirmation, as taught by Wang, in order to “determine a more accurate estimated time of arrival or travel time” (Wang; [0099]).

Claims 3, 11 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over SHIN (U.S. 2011/0238763) in view of LINDEN (US 20160171582) and BATCHELOR (US 2017/0169168) in further view BUTTS (U.S. 2016/0169696).
Regarding Claims 3, 11 & 18,
Modified Shin discloses the system of claim 1, method of claim 9, and non-transitory computer-readable storage medium of claim 17.
Although Shin discloses to calculate the geographic distance of the client device of each user account ([0040], [0048] and [0097]), wherein the geographic distance of each user account includes visited locations in real-time ([0089] “Search module 402 may operate in real-time…any real-time updates are incrementally incorporated into the search results as they take place”, [0094] “dynamically changing real-time database…to generate useful geo-location results matching help… Search engine 404 may have both geolocation intelligence and awareness…for all users”, [0064] “mapping service module 326 can also keep track and even analyze user data”, [0066] “social help network module 302 may search, in real-time for any recent entries”), Shin does not explicitly verbatim specify to calculate the geographic distance based on frequently and recently visited locations.
Nonetheless, in the same field of endeavor, Butts discloses calculate the geographic distance and locations that include frequently and recently visited locations ([0012] “determine one or more portions of a geographical region that surrounds the current location of the electronic device based on information related to the user or the geographical region”, [0014] identify the one or more portions of the downtown region from locations that have been most frequented by the user (e.g., places that have been visited more than a threshold number of times), [0030] “the geo-fence module 122 may analyze the location information to identify portions of a geographical region that have been most frequented with respect to a number of visits to the portions of the geographical region”, [0062] “user interface 200 showing a geo-fence that is based on locations that have been frequented by a user or visited within a window of time”, [0064] generates a geo-fence 240 that is biased toward the geographical region (e.g., biased toward locations that have been frequented by the user or visited recently, claim 15: “determining a geographical region bounding one or more locations that have been visited by the user more than a threshold number of times or that have been visited by the user within a window of time”, see also [0048]).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Shin’s calculation of geographic distance of each user account, to further include the calculation incorporating frequently and recently visited locations, as taught by Butts.  One of ordinary skill in the art would have been motivated to include a frequently and recently visited locations, as taught by Butts, in order to “generate a geo-fence 240 that is biased toward the geographical region (e.g., biased toward locations that have been frequented by the user or visited recently)” (Butts; [0064]).

Response to Amendment & Arguments
Applicant’s amendment and arguments submitted on 10/11/2022, have been acknowledged, however they are found to be unpersuasive thus do not overcome all of the rejections.
Priority
Applicant’s response regarding the priority claim is unpersuasive since the evidence provided does not contain any support for not only the newly amended feature of receive a code obtained by a user of the servicing user account at the location specified by the service location information, wherein receipt of the code remotely verifies, without the need for a witness at the location, that the user of the servicing user account was physically present at the location, but also the previously claimed limitations for a hyperlink item associated with the service, a relevance score, ranking each user account according to both a geographic distance of a client device of each user account from a location specified by the service location information and a relevance score selecting based on the ranking the subset of user accounts for inclusion in the group, wherein the selecting comprises excluding at least one user account of the first set of user accounts from inclusion in the group based on the ranking, transmit a push notification comprising an indication of the social media post for display, and cause at least a subset of the client devices of the one or more user accounts to display a visual alert of the push notification to respective users of the client devices and receive, from the client device of the servicing user account, activation of the hyperlink associated with the service, wherein activation is a digital confirmation of acceptance or completion of the service .  Thus, Applicants do not receive for claims 1-5, 7-9, 11-13, 15-20 and 24-26, the benefit of the earlier filing dates of the provisional and co-pending applications for 16/035,380 which claims the benefit of U.S. Provisional 62/531,859, filed on 7/12/2017, application 16/172691 which claims the benefit of U.S. Provisional 62/577,669 filed on 10/26/2017, and application 15/189691 which claims the benefit of U.S. Provisional 62/183,068 filed on 06/22/2015.
 
35 USC §101 Rejections
Regarding the 35 USC §101 claim rejections, Applicant’s contention (pgs. 13-14 of Remarks) that “The pending claims recite the usage of push technology, hyperlink technology and display technology in novel ways to enable safe and verifiable remote service functionality. Whiles this may not constitute invention of a new type of push technology in the abstract, it certainly is not claimed as such.  This is not the mere computer-automated performance of an existing process corresponding to judicial exception, but rather, systems and methods for which no prior analog exists” is unpersuasive.  The Applicant admits the claims recite the “usage” of, hyperlink, push and display technologies. Examiner notes that the mere use of these technologies are not technical improvements to these technical fields, nor any improvements to the functioning of the computer itself, nor provide other meaningful limitations beyond generally linking the use of the judicial exception to the technological environment, in view of the MPEP 2106.05(a-h). Implementing the abstract idea by adding “apply it” (or an equivalent) with the judicial exception, or providing nothing more than generally linking the use of the abstract to a particular technological environment (push, hyperlink, and display technology) does not qualify an otherwise unpatentable abstract idea as patent eligible.  See MPEP 2106.05(f & h).   
Applicant also argues (pgs. 14-15) that the “Action has mapped different parts of the same claim to two different judicial exceptions.”  Examiner has provided a main judicial exception category under certain methods of organizing human activity, and alternatively provided mental processes judicial exception category. Examiner notes that the discussion of the hyperlink feature claimed is an additional element addressed in Step 2A [prong 2] and Step 2B.
Applicant further asserts (pg. 16 of Remarks) that “The traditional process of service-related marketing has no equivalent to these functional steps”, and the claims require a “social media post including a request for service and a hyperlink as well as the activation of the hyperlink as a digital confirmation of acceptance” and the claims further “require a code obtained by a user of the servicing account at the location, e.g., a value obtained from a QR code or a barcode” and “Lastly, the claims require real time notification technology resulting in a visual alert of a push notification being displayed by client devices of multiple service providers.  Push technology is a style of internet-based communication” is unpersuasive.  All of these technological features being argued are generically claimed and are merely applying the use of the judicial exception to a technological environment.  None of these claimed technologies are actually being improved in any way, nor are they improving the functioning of the computer itself.  In fact, the specification in [0144] admits to the “QR code” being included in a “pamphlet posted at a park.”  Having a social media post that includes a hyperlink to activate as a digital acceptance from the user, or scanning a QR code using a mobile device merely involve data transmission within a particular technological environment, and similarly push notifications are just a type of data transmission/output which visually displays data on the client device.  
Nonetheless, the use of including these technologies in the context of the claimed invention merely correspond to using these additional elements within a generic computer network to receive and transmit data, and fail to provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, in view of the MPEP 2106.05(a-h).  As explained above, these additional technical elements do not amount to “significantly more” than the abstract idea because they fail to (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the field; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, in view of the MPEP §2106.05(a-h).  Accordingly, the claimed invention is directed to ineligible subject matter under 35 U.S.C. §101.

35 USC §103 Rejections
Examiner notes that Applicant’s arguments in the Remarks pertaining to the newly amended feature of receiving a code obtained by a user at the service location verifying that the user of the servicing account was physically present that the location, has been addressed with updated new prior art, based on the new amendment provided.  See updated prior art claim rejections above for the new feature recited in the independent claims 1, 9 and 17, and new claims 24-26 regarding the type of code as QR code or barcode.
Regarding Claims 1-2, 8-9, and 16-17, Applicant’s assertion (pgs. 17-19) that “Shin fails to disclose or render obvious receiving a hyperlink associated with the service, ranking each user account according to both geographic distance and a relevance score of each user account, and transmitting a push notification” is unpersuasive.  
Examiner respectfully asserts that the claimed invention does not require aggregating both the geographic distance and the relevancy score together algorithmically to generate a combined ranking value.  In other words, the claimed ranking fails to require or recite only combining “both” factors (distance and score aggregated together simultaneously combined into one single ranking value). The claimed limitation does not indicate or recite how the ranking is implemented based on distance and a relevancy score factors,  and Examiner respectfully asserts that ranking each user can reasonably occur based on a geographic distance factor and also ranking the user based on a relevance score, thus the ranking can be implemented based on a ranking of a geographic distance, and then ranking again the each user based on a relevance score since the claimed feature does not require both factors simultaneously combined algorithmically as a single aggregated ranking value.   
Nonetheless, ranking each user based both geographic distance and relevancy score of each user is indeed disclosed by Shin, in other words ranking each user in the subset based on multiple factors and ranking based on one or more factors. Shin teaches in [0048] Ranking module 310 is operable to rank each of at least a subset of the users based on a relation between one or more of the factor(s) of the first user, factor(s) of the help item, or factor(s) of each factors of at least a subset of the users.  In one embodiment, ranking module 310 may evaluate both the credibility of potential help providers and the relationship of the potential help providers to the help requestor to rank the potential help providers (i.e., potential second users) to answer a question/help request (help item), and [0049] less weight may be given to the relationship to the help requestor. So the higher the credibility and the closer the relationship, the higher ranking may be given to the user to answer the request, and higher the ranking of the answer itself, [0038] Ranking can account for the factors such as factors determined for the first user or the users and may include profile information and geographical location of each user. The factors of the users may include a trust worthiness score, [0099] This score may correspond to a weight given to that user. Thus, if a search turns out two help candidates with the same locality and other features, but one has a rating of novice whereas the other one has a rating of a pro, the user with the pro rating will be given a higher visibility. Ranking module 310 operates to find the best qualified help providers for each question/help request, and the user rating helps in that aspect.“  Thus, the ranking for each user is based on both the location and other relevancy scores given weight to rank and find the best qualified help provider for each help request, and [0094-0095] A real-time search engine 404 uses both the static contents and the real time contents, and performs an analysis of its internal attributes in a dynamically changing real-time database (such as by using incoming data 406 and/or existing data 408 and/or indexes 410) to generate useful geo-location results matching help useful and well-rated potential helpers to help requests. Search engine 404 may have both geo-location intelligence and awareness of the ratings for all users of the social help network to facilitate the help in a useful and timely manner.  For example, for a help item (e.g., a question or a help request) posted by a user for a "good carpenter," search engine 404 would search for users/businesses that are located close by to the requester (or the destination of the request) as well as with those users/businesses that are ranked by other users in the requesting user's network/extended network(s), and see also [0100-0101] A high number of Kudos may represent a higher ranking and give more credibility to a user, while a lower number of Kudos represents a lower ranking and lesser credibility. The Kudos may also serve as a distinction of ranking and credibility from one user to another by providing one user a higher ranking over the other.  Next, ranking module 310 may note how often a user posts/answers/uses the social help system. Help items such as requests, offers, answers/responses, and services provided may be noted. The more often a user interacts with the social help system, the higher score he/she is given which affects their ranking.  This may be calculated using a running sum.” Thus, Shin discloses ranking each user account according to multiple factors which are weighted and includes ranking based on geographic distance and relevance value as recited above, therefore Applicant’s argument is moot.
Regarding the hyperlink feature, Shin already teaches a link associated with the service and receive, from the client device of the servicing user account activation of the link associated with the service, wherein activation of the link is digital confirmation of acceptance or completion of the service (Fig. 1; user devices 106A and 106B, [0028], [0066], [0094], [0064] Mapping service module 326 can facilitate display of a map showing geographical locations of at least a subset of the plurality of users to the first user. Social help network module 302 can then receive a selection from the first user indicating the second user from the displayed map of the closest users, [0115] Action link area 708 may be used to display various actions such as select participants, finalize participants, close a current help item/window/area, cancel, [0051] user can also respond to a help item that is posted by a first user, such as by first logging in to the Social help network and then indicating participation in a posting for that help item (such as by clicking on a participate button in an application on that user's system, wherein clicking on the participate button is considered digital confirmation of  acceptance of the service).  Thus, the only feature missing from Shin  is the type of link, which is taught in Linden. Linden explicitly specifies a [hyperlink] (Fig. 2A; URL 212, [0133] a user may utilize the mobile device 200 to write a social networking post 208, the post 208 may include an inquiry.  As shown in FIG. 2A, user may ask co-users in the post 208, “What kind of smartphone does everyone like?” In addition, the user may mention a particular product (e.g., a particular smartphone) in the post 208.  Additionally, the user can include additional information or content (e.g., images) in the post 208, and for example, the user can include a URL 212 for a web page associated with the post 208, [0078] user 106a may select to include in the product information request… one or more product images and/or provide a hyperlink to a product web page for inclusion in the product information request, see also [0094).  Thus, since Linden discloses the hyperlink feature explicitly as claimed, Applicant’s argument is moot.
Furthermore, regarding the claimed push notification features, Shin already discloses transmitting a notification comprising an indication of the social media post for display by the client devices of one or more user accounts in the group ([0041] social help network module 104 can inform the potential second user(s) of the first user and of the help service to be performed., [0114] “Once the social help network determines potential help providers, the one or more help providers may be informed (e.g., via user module 304) of the question/help request”, [0113] “As described, users can post and receive items…using the iPhone application, which may interface with the user module 304…the mobile application may be used by both the help requesters and the help providers”,  [0051] “a user can also respond to a help item that is posted by a first user, such as by first logging in to the social help network”, [0042] In one embodiment, social help network module 104 can display a map showing geographical locations of at least a subset of the plurality of users to the first user, [0115] “For example, as shown in Fig. 7D, a graphical user interface (GUI) 700D of an exemplary mobile application… used (e.g., by a user of the mobile device that displays the GUI) to search for any help item, such as a request/offer…Main area 706 may be used to display posts”, [0094] each user uses the social help network through a user device, see Fig. 1; user devices 106A and 106B,  [0025] “One or more user systems, such as a user system 106A and a user system 106B, are connected to…one or more Social networks 112”, [0034] the first user can receive communication from another user via the social help network regarding the help item. This communication may be an instant message (IM), a post using the social help network and/or other social networks, email, etc. [0108] help notification settings (who can see help requests/questions) such that the user can be connected via an instant messenger (IM), [0078] Users could get real-time suggestions, recommendations and/or references when they post the help items. Q&A engine 518 may use a chatterbot element, which is an intelligent dialogue system that can interact with users and provide real-time suggestions and notifications to the user, [0023] broadcast and deliver help requests from users, thus connecting people that request help with people who can provide the requested help. The social help network can also facilitate messaging between its users in real time, notification transmitted or displayed directly to the user, [0008] One or more factors of a subset of the users are determined. Based on the factor(s) of each of the first user, the help item, and users in the subset, a search for potential second users is performed. Each potential second user can perform the help service indicated by the help item for the first user, see also [0027-0028]).  The only missing feature is the type of notification being a push notification.  Linden explicitly specifies the type of notification being displayed as a push notification type and to display a visual alert of the push notification to respective users ([0080] provide a notification, e.g., a push notification, a pop-up notification, an audible alert, a visual alert, etc. to each member of group 130 to notify the members of the product information request).  Thus, since Linden discloses the push notification features claimed, Applicant’s argument is moot.
Regarding Claims 4, 5, 7, 12, 13, 15, 19 and 20, Applicant’s assertion pertains to again the same piece-meal argument for the above-mentioned hyperlink feature, ranking step, and the push notification features to argue against the additional reference, Wang.  This argument is unpersuasive.  
Examiner notes that Shin in view of Linden already discloses the hyperlink, push notification and ranking features being repeatedly argued by the Applicant.  Shin further  discloses monitoring the location of the servicing user account to verify performance of the service ([0097] “ranking module 310 may rank users of the social help network…User rating is one of the factors that may be used by ranking module 310 to rank best matching helpers…other factors include location and social ties of the users in relation to the contents of the help item, [0042-0043] display a map showing at least a subset of the plurality of the closest users to the first user, [0040] ranking can account for proximity of respective geographical location of the first user or proximity of where the help service is to be performed, and each user, thus monitor location of the servicing user to verify performance is considered as monitoring the location or proximity to identify or verify the service can be performed (claim language does not require verifying actual completion of performance of the service) by the closest users based on the monitored location or proximity).  Additionally, see also Shin [0100-0101] discussing Ranking module can note how often a user provides services, the more a user offers/answers/ provides services in the social help network, the higher their score can be which affects their ranking.  See also in Shin determining user locations in real-time ([0089] “Search module 402 may operate in real-time…any real-time updates are incrementally incorporated into the search results as they take place”, [0094] “dynamically changing real-time database…to generate useful geo-location results matching help… Search engine 404 may have both geolocation intelligence and awareness…for all users”, [0064] “mapping service module 326 can also keep track and even analyze user data”, [0066] “social help network module 302 may search, in real-time for any recent entries).  Wang was additionally provided for the timestamp feature which Applicant has failed to address, thus Applicant’s argument is moot.
Regarding Claims 3, 11, and 18, Applicant’s traverse the rejection by repeatedly arguing again (pg. 21 of Remarks) the hyperlink, push notification and ranking relevance scoring features already addressed by Shin in view of Linden combination recited above.  Butts was provided to additionally disclose the feature of frequently and recently visited locations, which Applicant has failed to address, thus Applicant’s argument is moot.

Relevant Prior Art
The relevant prior art made of record below is not relied upon but considered pertinent to applicant's disclosure and can be found in the PTO-892 Notice of References Cited.
Relevant Prior Art References
	US 20130005352 Location verification for mobile devices discloses verifying whether a mobile device is at a site, presenting a machine-readable code, such as a quick response (QR) code or another barcode. The mobile device captures and transmits, to a check-in service application, the captured value of the code. The mobile device's location is verified as being at the site (Abstract and [0010]).
US 20130104238 Verifying Proof of Presence discloses facilitating a verification of proof of presence of a user device.  A mobile proof of presence may be implemented via the tag-based content module and services platform to enable check-in processing and quick response (QR) codes for location verification in addition to near field communication processing. Establishing proof of presence—i.e., verifying the user of a device was actually at a store location at a certain time, on a certain date, for a certain duration ensures that no duplication, tampering, relocating, or copying (spoofing) of the tags has taken place (abstract and [0052]).
US 20140059665 Fraud-Proof Location Identification System discloses facilitating check-ins that are resistant to common fraud scenarios and "checking-in" at physical locations using mobile devices, such as smartphones. For instance, a customer may scan a two-dimensional barcode posted in a store using his or her smartphone to indicate that the customer is physically located at or near the store (Abstract and [0004]).

Relevant Non-Patent Literature
J. Jacob, K. Jha, P. Kotak and S. Puthran, "Mobile attendance using Near Field Communication and One-Time Password," 2015 International Conference on Green Computing and Internet of Things (ICGCIoT), 2015, pp. 1298-1303, doi: 10.1109/ICGCIoT.2015.7380666.
F. Zhang, A. Kondoro and S. Muftic, "Location-Based Authentication and Authorization Using Smart Phones," 2012 IEEE 11th International Conference on Trust, Security and Privacy in Computing and Communications, 2012, pp. 1285-1292, doi: 10.1109/TrustCom.2012.198.

Conclusion
Applicant’s amendment necessitate new ground(s) of rejection presented in this Office Action.  THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to LAURA YESILDAG whose direct telephone number is (571) 270-5066 and part-time work schedule is generally Monday, Thursday and Friday, from 9:00 AM - 5:00 PM ET.  If attempts to reach the Examiner are unsuccessful for any urgent matter that needs immediate attention, the Examiner’s Supervisor, LYNDA JASMIN, can be reached at (571) 272-6782.  
Examiner interviews are available using the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  For sending Interview agendas, the Examiner’s direct fax number is (571) 270-6066.  For filing authorization for Internet Communication in order to receive email communication from the Examiner, please file the form accessed at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you would like assistance from a USPTO Customer Service Representative or access

/LAURA YESILDAG/Patent Examiner, Art Unit 3629